                                          Case 4:20-cv-05808-PJH Document 70 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN DECLUE,
                                                                                         Case No. 20-cv-05808-PJH
                                   8                   Plaintiff,

                                   9             v.                                      ORDER DISMISSING ACTION WITH
                                                                                         PREJUDICE FOR FAILURE TO
                                  10     FAMILY LAW SERVICES, et al.,                    PROSECUTE
                                  11                   Defendants.                       Re: Dkt. No. 69

                                  12
Northern District of California
 United States District Court




                                  13          On December 30, 2020, the court ordered plaintiff to show cause why it should not
                                  14   dismiss his claims against the remaining defendants in this action, Valerie DeClue,
                                  15   Family Law Services, Inc, Terra Firma Diversion Services, and Bertha Cuellar, for failure
                                  16   to timely serve them. Dkt. 69. In that order, the court explained that plaintiff had not filed
                                  17   an executed summons showing service on each such defendant. Id. at 5-7. As an
                                  18   alternative to responding to the show cause order, the court permitted plaintiff an
                                  19   opportunity to serve each defendant and file amended proofs showing such service. Id.
                                  20   The court required plaintiff to respond to the December 30, 2020 order by January 15,
                                  21   2021. Id. at 7. The court specifically cautioned that, if plaintiff fails to timely respond to
                                  22   the December 30, 2020 order, the court will dismiss the remainder of this action with
                                  23   prejudice under Rule 41(b). Id.
                                  24          To date, plaintiff has failed to file any such response. Given that failure, the court
                                  25   DISMISSES this action WITH PREJUDICE for failure to prosecute.
                                  26          IT IS SO ORDERED.
                                  27

                                  28
                                          Case 4:20-cv-05808-PJH Document 70 Filed 01/25/21 Page 2 of 2




                                   1   Dated: January 25, 2021

                                   2                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
